Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR 1.84(p)(4).  As noted, the same reference character “28” is used to designate different parts as seen in FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
1.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the outside diameter of the spline, the diameter of the recess outer surface and the diameter of the threaded portion in claim 8 should have been designated by a reference character.  Please see Pub. No. US 20220212498 (Pub.’498) of this application at, e.g., ¶ 38 and MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 8 is objected to because of the informalities such as grammatical or typographical error.  For example, the recitation “the recess outer surface has a smaller diameter than the threaded portion” in claim 8 is a nonparallel comparison because the diameter of the recess outer surface and the threaded portion are not parallel or like things. Applicant is respectfully suggested to change to, e.g., “the recess outer surface has a smaller diameter than a diameter of the threaded portion.”  Appropriate correction is required.
Claim Interpretation
1.	The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
 for “means” that is a generic placeholder (also called a nonce term or a non-structural term 
having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” 
but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engagement feature in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “deformable” in claims 1 and 15 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, the ring (148) is deformable, but is not required structurally to be deformed.  See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 3-7, 9 and 11-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valente et al. (US 20180126783 cited as a X category reference in European Search Report (ESR) of corresponding Appl. No. EP 22150153.9 (see Information Disclosure Statement (IDS) filed on July 18, 2022) and is a family member of US 20140339888 cited in Examination Report of India Patent Office (see IDS filed on September 20, 2022)).
Claim 1 
Valente teaches an axle assembly comprising:
a drive pinion that is rotatable about an axis (42, FIG. 2, ¶ 18), the drive pinion including: 
     a gear (166, FIG. 2, ¶ 24); and 
     a shaft (38, FIG. 2, ¶ 25 et seq., or 38b, FIG. 5, ¶¶ 29-30) that extends from the gear (166), the shaft (38/38b) having a threaded portion (at the inboard end 180b, FIG. 5, ¶ 29, see Appendix (Ap.)) and a recess (Ap.) that is disposed proximate the threaded portion (Ap.); and 
a preload nut (240, FIG. 5, ¶¶ 29-30) that has a thread (at the threaded portion in Ap.) that mates with the threaded portion (Ap.) and a deformable ring (244, FIG. 5) that is disposed proximate the threaded portion (Ap.), wherein the deformable ring (244) engages the shaft (38/38b) inside the recess (Ap.) to inhibit the preload nut (244) from rotating about the axis (42) with respect to the drive pinion.  Ibid. claims 1-17. 
Claim 1 and other claims below are anticipated by Valente because each and every element as set forth in the claim(s) is found, either expressly or inherently described, in the single prior art reference Valente.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963); In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  On the other hand, the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  See also the reasonings in light of Article 54 EPC in ESR.
Claim 3
The shaft (38b) includes a spline (184b, FIG. 5, ¶ 29) and the recess (Ap.) is axially positioned between the threaded portion (Ap.) and the spline (184b) as shown in FIG. 5.
Claim 4
The spline (184b) is disposed closer to the recess (Ap.) than to the preload nut (240) as shown in FIG. 5.
Claim 5
The shaft (38b) has a recess outer surface (Ap.) that extends between the threaded portion (Ap.) and the spline (184b), wherein the recess (Ap.) extends from the recess outer surface (Ap.) toward the axis (42, FIG. 2).
Claim 6
The recess (Ap.) is at least partially defined by a recess bottom surface (Ap.) and a first lateral side (Ap.) that extends between the recess outer surface (Ap.) and the recess bottom surface (Ap.), wherein the deformable ring (244) engages the first lateral side (Ap.).  See FIG. 5.
Claim 7
As shown in FIG. 2 and described in ¶ 18 et seq., Valente teaches a pair of second retention 
mechanism, i.e., first and second retention mechanisms (210, ¶ 27), a pair of side gears, i.e., first and second side gears (166, ¶ 24), a pair of output members, i.e., first and second output members (102, ¶ 21), etc., wherein the second second retention mechanism (210) is disposed opposite the first second retention mechanism (210), the second side gear (166) is disposed opposite the first side gear (166), the second output member (102) is disposed opposite the first output member (102), etc. Thus, Valente inherently teaches a pair of recesses wherein the second recess is disposed opposite the first recess (Ap.) because the pair of second retention mechanisms (210) comprises the pair of recesses (¶ 29).  The second recess (not shown in FIG. 5 but implicitly shown in FIG. 2) is at least partially defined by a second lateral side that is disposed opposite the first lateral side (Ap.) and extends between the second recess outer surface and the second recess bottom surface, wherein the deformable ring (244) engages the second lateral side.  (In other words, Valente’s first and second lateral sides are similar to Applicant’s first and second lateral sides 132 and 134 shown in Applicant’s FIG. 4 and described in Pub.’498 ¶ 34).  
Claim 9
The preload nut (240) has a first end (Ap.) from which the deformable ring (244) extends and a portion of the first end (Ap.) is received in the recess (Ap.).
Claim 11 
The shaft (38b, FIG. 5) has a recess outer surface (see Ap.  The recess outer surface of the spline 184b of the shaft 38b is coincident with the recess bottom surface as seen in FIG. 5) from which the recess (Ap.) extends, and the deformable ring (244) has an interior side (unnumbered in FIG. 5) that faces toward the recess outer surface (Ap.), wherein at least a portion of the interior side is spaced apart from the recess outer surface (Ap.) as shown in FIG. 5. 
Claim 12
As explained in claim 7, Valente inherently teaches a pair of recesses wherein the second recess is disposed opposite the first recess (Ap.) because the second retention mechanisms (210) comprise the pair of recesses (¶ 29).  Valente’s second recess is spaced apart from the (first) recess (Ap.), and a recess outer surface from which the (first) recess (Ap.) and the second recess extend toward the axis (42), and the deformable ring (244) has an interior side that faces toward the recess outer surface, wherein the interior side is at least partially spaced apart from the recess outer surface between the recess and the second recess (see FIGS. 2 and 5).  (Simply put, Valente’s first and second recesses are similar to Applicant’s first and second recesses 100 shown in Applicant’s FIG. 4 and described in Pub.’498 ¶ 34).
Claim 13
The deformable ring (244) extends from a first end (Ap.) of the preload nut (240), a flange (at F in FIG. 5, see Ap.) is disposed at a second end of the preload nut (240), and a tool engagement portion (Ap.) is axially positioned between the flange (Ap.) and the deformable ring (244), wherein the flange (Ap.) extends further from the axis (42) than the tool engagement portion (Ap.) and the tool engagement portion (Ap.) extends further from the axis (42) than the deformable ring (244) as seen in FIG. 5.  As noted, claim 13 does not specify what type of tool the engagement portion is engaged with.  Thus, Valente’s engagement portion as shown in FIG. 5 “reads on” the claimed tool engagement portion because Valente’s engagement portion is capable of engagement with a tool such as, e.g., a wrench.  See legal precedent cited in claim 1.
Claim 14
The preload nut (240) has a transition region (Ap.) that extends axially between the tool engagement portion (Ap.) and the deformable ring (244), wherein the tool engagement portion (Ap.) extends further from the axis (42) than the transition region (Ap.) and the transition region 
(Ap.) extends further from the axis (42) than the deformable ring (244) as shown in FIG. 5.
Claim 15
As noted, e.g., the apparatus claim 1 and the method claim 15 are not patentably distinct because all of the positively claimed structures recited in claim 1 are also recited in claim 15.  See MPEP 806.05(e).  In addition, MPEP § 2112.02 states: 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.

In the instant case, Valente teaches the device claimed in claim 1, which is the same or substantially the same as the device described in Applicant’s specification as evidenced by a comparison of, e.g., Applicant’s FIG. 4 and Valente’s FIG. 5.  In other words, as described in Valente ¶¶ 29-30, Valente’s device, in its normal and usual operation, would necessarily perform the method claimed; thus, the method claim 15 is considered to be anticipated by Valente’s device.  Put differently, it can be assumed that Valente teaches a method of assembling an axle assembly (22, ¶ 17) comprising: 
threading a preload nut (240) onto a threaded portion (Ap.) of a drive pinion (166, 38/38b, FIGS. 2, 5) such that a deformable ring (244) of the preload nut (240) is disposed outside and extends around at least a portion of a recess (Ap.) in the drive pinion (166, 38/38b); and 
deforming the deformable ring (244) into the recess (Ap.) and into engagement with the drive pinion (166, 38/38b) in the recess (Ap.) to inhibit the preload nut (240) from rotating with respect to the drive pinion.  See description such as “the portion 244 of the nut 240 is deformed into a space between circumferentially spaced apart splined teeth on the externally splined segment 184b” in ¶ 29.
Claim 16 
As set forth in MPEP § 2112.02 above, it can be assumed that Valente teaches the threading of the preload nut (240) onto the threaded portion (Ap.) of the drive pinion (166, 38/38b, FIGS. 2, 5) includes tightening the preload nut (240) to exert a preload (clamping) force (F, FIG. 5, ¶ 29) on a roller bearing assembly (190, FIG. 5) that rotatably supports the drive pinion (166, 38/38b), and deforming the deformable ring (244) secures the preload nut (240) to maintain the preload force (F).
Claim 17
As set forth in MPEP § 2112.02 above, it can be assumed that Valente teaches the deformable ring (240) being spaced apart from the drive pinion (166, 38/38b) before deforming and the deformable ring (244) contacts the drive pinion (166, 38/38b) in the recess (i.e., “a space between circumferentially spaced apart splined teeth on the externally splined segment 184b” at ¶ 29, see Ap.) after deforming.  
Claim 18
Valente’s recess (Ap.) is at least partially defined by a recess bottom surface (Ap.), a first lateral side (Ap.) that extends from the recess bottom surface (Ap.), and a second lateral side (not shown in FIG. 5 but implicitly shown in FIG. 2) that is disposed opposite the first lateral side (Ap.) and extends from the recess bottom surface (Ap.), and deforming the deformable ring (244) engages the deformable ring (244) against the first lateral side (Ap.) and the second lateral side (not shown in FIG. 5 but implicitly shown in FIG. 2).  See Valente ¶ 29 and claim 7 above.  
As noted from Valente’s FIG. 2, Valente teaches a pair of second retention mechanism (210, ¶ 27), a pair of side gears (166, ¶ 24), a pair of output members (102, ¶ 21), etc. disposed opposite the axis (42). Thus, as set forth in MPEP § 2112.02 above, it can be assumed that Valente also teaches a pair of lateral sides disposed opposite the axis (42) wherein the second lateral side is disposed opposite the first lateral side.  In other words, in the context of Applicant’s specification and drawings, Valente’s FIGS. 2 and 5 teach the first and second lateral sides that are similar to Applicant’s first and second lateral sides 132 and 134 shown in Applicant’s FIG. 6 and described in Pub.’498 ¶ 56.
Claim 19
As noted, Valente teaches the deformation of the deformable ring (244) into the recess as seen in FIG. 5 and ¶ 19. Thus, as set forth in MPEP § 2112.02 above, it can be assumed that Valente inherently or implicitly teaches a first engagement feature/tool that compresses the deformable ring (244) into the recess.  See MPEP § 2131.01 and, e.g., the engagement feature 82 in FIG. 3 of WO 2007061806 A1 of Pauskar et al., or the engagement feature 110 in FIG. 3 of US 20080020888 of Kearney, or the engagement feature 86 in FIG. 4 of US 6,532,666 of Denny.
Claim 20
As noted in claim 12, it can be assumed that Valente’s axle assembly inherently has a second recess. Thus, it also can be assumed that Valente inherently or implicitly teaches a second engagement feature that compresses the deformable ring (244) into the second recess in the drive pinion at the same time the first engagement feature compresses the deformation ring (244) into the first recess.  See MPEP 2112.02 supra.   
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Valente in view of Begov et al. (US 20200173537 cited in the IDS filed on January 7, 2021) .
Valente teaches the invention as claimed except that Valente’s recess (Ap.) is axially positioned closer to instead of further from the gear (166) than the threaded portion (Ap.) is positioned from the gear (166).
Begov teaches the preload nut (190, FIGS. 4-5, ¶¶ 51-52, 212) disposed in the recess (1002, FIG. 5, ¶ 212) that is axially positioned further from the gear (120, FIG. 4, ¶ 43 et seq.) than the threaded portion (136, FIG. 5, ¶¶ 51-52) in order to, inter alia, apply a preload force on the bearing (150/170, FIG. 4, ¶ 52).
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to rearrange the position Valente’s recess to be further from Valente’s gear than Valente’s threaded portion since it would, inter alia, apply a preload force on Valente’s bearing (190, FIGS. 2 and 5) as taught or suggested by Begov.  The rearrangement of Valente’s recess would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding rearrangement of parts in MPEP 2144.04.
4.	Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Valente in view of Iwao (GB 881,308 cited in ESR).
	Valente teaches the invention substantially as claimed.  However, Valente does not explicitly teach the deformable ring extending continuously around the axis.
Iwao teaches the deformable ring (6, 7, FIGS. 1-5, id. p. 1, l. 66 to p. 2, l. 5) of a cylindrical preload nut (5) extending continuously around the axis (unnumbered in FIG. 1) of the drive pinion or the like (i.e., a bolt or shaft 1) in order to, inter alia, effectively prevent the nut (5) from loosening from the drive pinion or the like (1).  Ibid. p. 1, ll. 8-34.
It would have been obvious to a PHOSITA before the effective filing date (EFD) of the application to make Valente’s deformable ring extending continuously around the axis since it would, inter alia, effectively prevent Valente’s nut (5) from loosening from Valente’s drive pinion as taught or suggested by Iwao.  The continuously extension of Valente’s deformable ring around the axis would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Indication of Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(a)	Chung (US 20170120676) teaches an axle assembly comprising a preload bolt (32, FIG. 2). Ibid. ¶ 78 et seq.; 
(b) 	Keeney et al. (US 20190113119) teaches an axle assembly comprising a preload nut (104, FIGS. 2 and 8).  Ibid. ¶ 32 et seq.; and
(c) 	Funderburg et al. (US 20190248234) teaches an axle assembly comprising a preload nut (164, FIG. 4).  Ibid. ¶ 75 et seq.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday – Friday, 9:00 AM EST – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656